Citation Nr: 1722588	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-27 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental extractions as due to Gulf War environmental hazards, and if so whether service connection is warranted.

3.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1978 to August 1998, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The issues of entitlement to service connection for peripheral neuropathy and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2005 rating decision denied entitlement to service connection for peripheral neuropathy because peripheral neuropathy was diagnosed but neither incurred in nor aggravated by service.  The Veteran did not appeal or submit new and material evidence within the appeal period.

2.  Evidence received since the time of the May 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy.

3.  A June 2008 rating decision denied entitlement to service connection for dental extractions as the Veteran did not have a chronic disability for which VA pays compensation.  He did not appeal this decision or submit new evidence during the requisite time period, and the rating decision became final.

4.  Evidence received since the June 2008 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied the Veteran's claim for entitlement to service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for peripheral neuropathy is new and material, and the claim for entitlement to service connection for peripheral neuropathy is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The June 2008 rating decision which denied the Veteran's claim for entitlement to service connection for dental extractions is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

4.  Evidence received since the June 2008 rating decision is not new and material and, therefore the claim for entitlement to service connection for dental extractions as due to Gulf War environment hazards is not reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and material evidence

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A.  Peripheral Neuropathy

In this case, the Veteran was initially denied entitlement to service connection for peripheral neuropathy in May 2005.  He did not appeal or submit new evidence within the appeal period.  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

In the May 2005 rating decision, the RO denied the Veteran's claim because peripheral neuropathy was diagnosed but neither incurred in nor aggravated by service.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement.  

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in July 2009 the Veteran's private treatment provider Dr. V. submitted a statement suggesting that the Veteran's progressive neuropathy was likely linked to his exposure to possible toxins, fumes, and gases while serving in the Gulf War  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether there was an in-service event or injury and nexus that may have caused the Veteran's peripheral neuropathy.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for peripheral neuropathy is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

B.  Teeth Extraction

In this case, the Veteran was initially denied entitlement to service connection for teeth extraction in June 2008.  He did not appeal or submit new evidence within the appeal period.  Therefore, the June 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

In the June 2008 rating decision, the RO denied the Veteran's claim as the Veteran did not have a chronic disability for which VA pays compensation.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement.  

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in February 2010 the Veteran submitted a lay statement where he described receiving a retainer to wear in 1978, that his teeth became loose in 1979, and that he underwent teeth extraction at Scofield Barracks in 1984 to make a bridge.  

Although the lay statement describing the Veteran's dental work in service was new, in that it was not of record as of the time of the June 2008 rating decision, the Board finds that it is cumulative and redundant, as the service treatment records were of record at the time of the last final denial and reflected that teeth were extracted and a bridge placed in 1984.  The evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  The evidence does not show the Veteran has a current dental disability for which VA pays compensation.  See 38 C.F.R. § 3.381 (2016) (replaceable missing teeth is not a compensable disability).  No other evidence has been received showing a disability for which VA pays compensation.  

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for teeth extraction, including by triggering VA's duty to provide an examination.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied.







ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy, and to that extent the claim is granted.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for dental extraction as due to Gulf War environment hazards, the appeal is denied.


REMAND

Remand is necessary for the issues of entitlement to service connection for peripheral neuropathy and for erectile dysfunction.  

The Veteran has not undergone a VA examination in connection with his claim for service connection for peripheral neuropathy.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In the Veteran's Report of Medical History at separation from service in June 1998, he indicated that he had cramping in the legs.  Moreover, the Veteran reported to his treatment provider Dr. V. in October 2006 that he had symptoms of neuropathy that began in 1995, and in July 2009 Dr. V. suggested a link between the Veteran's peripheral neuropathy and exposure to toxins during the Gulf War.  These factors suggest the possibility of a chronic neuropathy disability such that a VA examination is warranted to determine if there is a nexus between the Veteran's current peripheral neuropathy and active duty service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

The Board notes that in May 2016 the RO sent correspondence to Dr. V. for updated treatment records.  Several weeks later the doctor's clinic responded indicating that a HIPAA compliant authorization was not included in the request.  The RO then asked the Veteran for authorization to obtain records from Dr. V., but the Veteran did not provide the requested authorization.  If on remand the Veteran wishes for VA to consider records from Dr. V., he should submit those records or provide VA with appropriate authorization to obtain the records.  

As it pertains to the Veteran's claim for entitlement to service connection for erectile dysfunction, the Board notes that in May 2016 the RO sent correspondence to urologist Dr. L for updated treatment records.  To date, there has been no response from Dr. L., and the Veteran was not notified of the unavailability of records nor was a second request sent to Dr. L.  See 38 C.F.R. § 3.159(c)(1), (e).  Therefore, on remand the RO should attempt to solicit treatment records from Dr. L.  If these treatment records do not exist, the Veteran should be so notified.

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from September 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any private treatment records from Dr. V. and Dr. L.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy disability began in service, was caused by service, or is otherwise related to service, to include exposure to toxins during the Gulf War.  This opinion should consider the Veteran's lay statements to include his treatment record from 2006 where he reported having neuropathy symptoms since 1995, as well as his report at the time of retirement in 1998 of having had leg cramping.  The VA examiner should also consider the Dr. V.'s July 2009 opinion suggesting a link between the Veteran's peripheral neuropathy and exposure to toxins during the Gulf War.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed readjudicate the issues of entitlement to service connection for peripheral neuropathy and for erectile dysfunction.  If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


